Citation Nr: 0300702	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for advanced 
osteoarthritis, osteoporosis, and inflammatory arthritis, 
claimed as residuals of cold exposure.

2.  Entitlement to service connection for skin disorders 
including skin cancer, claimed as residuals of cold 
exposure.

3.  Entitlement to service connection for distal arterial 
occlusive vascular disease, claimed as a residual of cold 
exposure.

4.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on Appeal from a rating decision in which the 
regional office (RO) denied entitlement to service 
connection for osteoarthritis, osteoporosis, inflammatory 
arthritis, skin cancer, and other skin disorders, and 
distal arterial occlusive disease, claimed as residuals of 
cold exposure during active military service.

In a September 2001 rating decision, the RO granted 
entitlement to service connection for disability described 
as cold injury residuals, right foot, and cold injury 
residuals, left foot, each rated 30 percent disabling from 
August 1998.  That rating decision informed the veteran 
that the rating was deemed a complete grant of the 
benefits sought on appeal for the issue of entitlement to 
service connection for cold injury residuals to the left 
and right feet; however, the appeal concerning the issue 
of entitlement to service connection for distal arterial 
occlusive vascular disease, claimed as a residual of cold 
exposure, has been continued by the veteran's 
representative.  Consequently, the Board will consider 
whether service connection should be granted for distal 
arterial occlusive vascular disease, claimed as a residual 
of cold exposure, other than the service-connected cold 
injury residuals, right and left feet.

The veteran's claim for TDIU is the subject of the Remand 
which follows this decision.

In October 2001, the veteran claimed entitlement to 
service connection for frostbite of his hands.  This claim 
is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision concerning the veteran's claims now on 
appeal has been obtained by the Department of Veterans 
Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's current disabilities from 
osteoarthritis, osteoporosis, inflammatory arthritis, 
chronic solar dermatitis and history of basal cell 
carcinoma are not related to any disease or injury he 
incurred during his active military service.

4.  The veteran has been granted entitlement to service 
connection for residuals of cold injury to both of his 
feet.

5.  The veteran does not have disability from distal 
vascular occlusive disease that affects a part of his body 
other than his feet.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the 
veteran's claim and the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been 
satisfied.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002)); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran is not entitled to service connection for 
osteoarthritis, osteoporosis, inflammatory arthritis, 
chronic solar dermatitis and history of basal cell 
carcinoma.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

3.  The veteran is not entitled to service connection for 
distal arterial occlusive disease affecting any body part 
other than his feet.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from 
osteoarthritis, osteoporosis, and inflammatory arthritis 
as a result of in-service exposure to cold during his 
service in Europe during World War II.  He also contends 
that he has current disability from skin disorders, 
including skin cancer, due to such cold exposure.  He has 
appealed a rating decision which denied entitlement to 
service connection for distal arterial occlusive disease.

For the following reasons and bases, the Board concludes 
that the veteran is not entitled to service connection for 
osteoarthritis, osteoporosis, inflammatory arthritis, skin 
cancer, or other skin disorders, or distal arterial 
occlusive disease affecting a part of his body other than 
his feet.

I.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).

Generally, to support a claim for service connection, 
there must be evidence of the following three elements: 
(1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; 
and (3) evidence which indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

In order to obtain VA benefits the law requires the 
evidence to show a diagnosis of a current disability or 
the current disabling residuals from a disease or injury.  
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The 
disability must also be shown to be an in-service 
occurrence or there must be evidence of  a nexus or 
connection between the current disability and the in-
service precipitating disease, injury, or event.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

A.  Osteoarthritis, Osteoporosis, Inflammatory Arthritis 
and Skin Disorders

The claims file does not contain any service medical 
records.  Correspondence from the National Personnel 
Records Center dated in November 1998 indicate that the 
veteran's service medical records may have been destroyed 
in the fire at the center in 1973.  An inquiry to the 
Office of the Surgeon General of the Department of the 
Army did not result in evidence that the veteran was 
hospitalized for treatment during 1944.

However, the veteran does not contend that he had 
treatment for a cold-related injury or disease during his 
active military service.  Rather, he contends that he has 
developed osteoarthritis, osteoporosis, inflammatory 
arthritis, and skin disorders after his separation from 
service due to exposure to cold during his service.

It is clear from the record that the veteran has current 
disability from advanced osteoarthritis, osteoporosis, and 
inflammatory arthritis.  After a VA examination in April 
1999, he was diagnosed with severe degenerative joint 
osteoarthritis of the knees, status post left knee total 
arthroplasty, chronic mechanical lumbosacral pain with 
cervical and lumbar spondylosis, and osteoarthritis of the 
hips and hands.  He has also been treated for skin cancer 
of the skin on his back and multiple premalignant lesions 
diagnosed as actinic keratoses related to sun exposure.

Further, the veteran's service experience is consistent 
with exposure to cold while in Europe during World War II.  
A service personnel record (DD 214) indicates that he 
arrived in Europe in late December 1944 and that he 
participated in the Rhineland Campaign as a tank crewman.  
This is consistent with the veteran's statements that he 
fought in the Battle of the Bulge and was exposed to cold 
weather.  Finally, VA has granted entitlement to service 
connection for frostbite to both feet.  Therefore, there 
has been a finding of cold exposure.

Therefore, the question before the Board is whether the 
veteran's current disabilities from arthritis, 
osteoporosis, skin disorders, are related to a disease or 
injury incurred during his active military service, and 
particularly to cold exposure during such service.  After 
a thorough review of the entire record, the Board 
concludes they are not so related.

The record contains medical evidence which suggests that 
the disabilities in question are related to in-service 
cold exposure.  In a letter dated in April 1999, a 
physician who was treating the veteran for multiple joint 
pain diagnosed as advanced osteoarthritis, osteoporosis, 
and inflammatory arthritis, noted the veteran's history of 
in-service cold exposure.  According to the physician, the 
veteran's ". . . stiff joints, multiple joint pain and 
osteoarthritis can be recognized as residuals of cold 
exposure."

In a letter dated in December 1999, a neurologist reported 
that the veteran had progressive generalized weakness with 
aches and pains.  Further, according to the neurologist

. . . it is not uncommon and actually 
it is known that trauma and extreme 
exposure to harsh conditions will 
initiate and speed up the arthritic 
process in general.

In a letter also dated in April 1999, a dermatologist 
reported that the veteran had had chronic skin changes 
associated with his increased exposure to the elements.  
The physician's clinical notes show that the veteran had 
been treated for skin lesions consistent with actinic 
keratosis on his forearms, dorsal surfaces of his hands, 
and upper back.  The veteran was advised to avoid sun 
exposure.  In the letter, the physician expressed his 
opinion that the veteran's in-service cold exposure, as 
well as sun exposure during the course of his life time, " 
. . .have had some role in his current dermatological 
status."

Finally, a statement dated in April 2002 from a Diplomate 
of the American Board of Internal Medicine, who had know 
the veteran since September 2001, indicated:

[The veteran] has arthralgia and 
paresthesia due to early degenerative 
disease and neuropathy that more likely 
than not was caused from his cold 
exposure and stress when he was exposed 
to extreme weather conditions during 
the Battle of the Bulge in World War 
II.  

However, the record also contains medical evidence which 
indicates that the veteran's disabilities from arthritis, 
osteoporosis, and skin disorders are unrelated to cold 
exposure during his active military service.  

During a VA examination in November 2000, the veteran 
asserted that he had been exposed to cold during his 
service but denied hospitalization for frostbite.  The 
veteran's current complaints included bilateral hip pain 
and numbness, and knee pain.  On examination, he had some 
limitation of motion in his hips and right knee.  X-rays 
showed mild degenerative arthritis of the right knee and 
mild degenerative arthritis of the hips.  The discussion 
in the report contains the conclusion that 

. . . it is not as likely as not that 
the patient's current mild degenerative 
changes in his knees and his hips are 
related to his cold exposure.

The examiner noted the veteran's relatively brief cold 
exposure in service, and his long history of living in 
Michigan, and indicated that it would be difficult, if not 
impossible, to ascertain which of such cold exposures 
would be the cause of his arthritis.  The examiner also 
stated that he knew of no study that specifically relates 
cold temperatures to the development of osteoarthritis.

A VA medical examiner has also considered whether the 
veteran's skin disorders are related to his in-service 
cold exposure.  The examiner noted that the veteran was 76 
years old and had a history of skin cancer and pre-
cancerous skin disorders for which he received treatment 
from a private dermatologist during the period from 1997 
through 1999.  The locations of most of the pre-cancerous 
lesions were on the arms and head.  The veteran denied 
significant sun exposure.  The examiner also noted that 
the veteran's private dermatologist had offered three 
different opinions about the causes of the veteran's skin 
disorders.  On examination, there were no actinic changes 
on the abdomen, groin, buttocks, lower extremities, or 
feet.  The examiner reported an impression of chronic 
solar dermatitis with actinic keratoses and history of 
basal cell carcinoma.  The examiner opined that is more 
likely that these conditions are related to chronic sun 
exposure and not to the veteran's history of cold 
exposure.  The examiner reasoned that actinic type damage 
and basal cell carcinoma are most commonly related to 
chronic sun exposure, which, in this case, was 
occupational and recreational sun exposure which occurred 
throughout the veteran's lifetime.  Further, according to 
the examiner, skin cancer as a sequela of frostbite is a 
rare occurrence, usually located on the extremities and 
usually a squamous cell carcinoma.  Cold exposure alone 
was not known to cause the type of skin disorders the 
veteran had.

In deciding this claim, the Board must weigh the evidence 
that is supportive of and adverse to the claim.  The 
veteran's military service ended in early 1946.  In the 
claim for disability compensation that he filed in August 
1998, he did not indicate treatment for any disorder 
earlier than 1994.  According to the dermatologist who 
wrote an April 1999 letter, the veteran was first seen in 
1993.

The lack of documentation of an in-service disease or 
injury, the lack of complaints, diagnoses, or treatment of 
the disorders in question soon after the veteran's 
separation from service, and the lack of evidence of 
continuity of symptomatology until almost fifty years 
after the veteran's separation from service, weigh heavily 
against the allowance of the veteran's claim.

Furthermore, the 1999 statements by the veteran's private 
physicians concerning the etiology of the veteran's 
arthritis and skin disorders are conjectural and 
equivocal.  Conversely, the statements of the VA 
physicians who examined the veteran in November 2000 are 
unequivocal.  They concluded that the arthritis and skin 
disorders cannot be attributed reliably to in-service cold 
exposure.  In an addendum to their reports dated in April 
2001, the physicians did not attribute the veteran's 
arthritis and skin disorders to in-service cold exposure.  
As for the April 2002 opinion, it does not provide any 
basis for the opinion that the veteran had current 
disabilities "that more likely than not" were caused by 
cold exposure and stress during the Battle of the Bulge.  
Thus, it is not as probative as the opinions of the VA 
physicians.

Therefore, the Board has afforded more weight to the 
unequivocal opinions of the VA physicians who conducted 
the November 2000 VA examinations.  Those physicians 
reviewed the veteran's claims folder and concluded that 
there was no relationship between the veteran's current 
disability from arthritis and skin disorders and exposure 
to cold during the veteran's active military service.

Based on a thorough review of the record, and having 
weighed the evidence for and against the veteran's claims, 
the Board finds that the veteran's disabilities from 
osteoarthritis, osteoporosis, inflammatory arthritis, skin 
cancer and actinic keratoses are not related to a disease 
or injury he incurred during his active military service.  
Therefore, the Board concludes that he is not entitled to 
service connection for disabilities associated with such 
disorders.

The veteran's own assertions that his current disabilities 
from arthritis, osteoporosis, and skin disorders are 
related to a claimed but undocumented in-service cold-
related injury are afforded no probative weight in the 
absence of evidence that he has the expertise to render a 
medical opinion about the etiology of such disorders.  See 
Espiritu v. Derwinski,  2 Vet. App. 429 (1992).

The appellant has asserted through his representative that 
the doctrine of benefit of the doubt requires that service 
connection be granted for the claimed disabilities.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 1991).  However, in this case, after weighing 
the evidence, the Board has concluded that the 
preponderance of the evidence is against the claims.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule must be applied only 
when the evidence is in relative equipoise).

B.  Distal Arterial Occlusive Disease

The veteran was granted service connection for residuals 
of cold injury to his left and right feet by the RO's 
September 2001 rating decision.  However, the rating 
decision from which the veteran has perfected an appeal 
denied entitlement to service connection for distal 
arterial occlusive disease, and this issue has been 
continued on appeal by the veteran's representative.  
Therefore, the question remaining before the Board is 
whether the veteran is entitled to service connection for 
distal arterial occlusive disease affecting a part of his 
body other than his feet.

For the reasons and bases discussed below, the Board finds 
that the veteran does not have distal arterial occlusive 
disease affecting any other part of his body than his 
feet.

During a VA cold injury examination in October 1998, the 
veteran reported that he had been exposed to cold in 
Germany during the period from January through March 1945.  
He denied any acute injury during that time.  He was not 
hospitalized or treated for a cold related injury.  On 
examination, there were no abnormalities consistent with 
vascular disease.  Peripheral pulses were present.  Pulses 
were present in all extremities.  There was no evidence of 
any trophic changes, or other evidence of vascular 
insufficiency.  There was no edema or hair loss.  There 
was no evidence of Raynaud's phenomenon (intermittent 
bilateral attacks of ischemia of the fingers or toes, 
marked by severe pallor and often accompanied by 
paresthesia and pain) DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1276 (28th ed. 1994).  The pertinent diagnosis 
was chronic exposure to cold for 4 months, no apparent 
injury, nor residual injury.

In an analysis in April 1999, a vascular surgeon reported 
that the veteran presented with difficulty in walking and 
had discoloration of the toenails.  He  had pulsatile flow 
bilaterally from the femoral vein distally to the ankle.  
There were multisegmental gradient pressure changes in the 
along the distal superficial femoral artery on the right 
side, and along the superficial femoral and popliteal 
arteries on  the left side.  The reported impression was 
small vessel distal arterial occlusive disease with 
possible sclerosis, but no evidence of critical ischemia.

The veteran was afforded another VA vascular examination 
in November 2000.  At that time, he told the examiner that 
he had pain from cold in his hands and feet during the 
time he service in Europe, but he did not require medical 
care.  He denied having blackening or sloughing of the 
skin.  His current complaints were of pain in his lower 
extremities which was worse with cold weather.  On 
examination, there was no tissue loss or hyperhidrosis.  
The veteran reported numbness and a burning-type 
discomfort predominantly involving the soles of his feet, 
and sensory deficit up to his mid calves.  On examination, 
the veteran had diminished hair growth on the lower 
extremities.  There was no stasis hyperpigmentation.  
Pulses were palpable in the dorsal pedal and posterior 
tibial areas.  Such pulses were diminished.  There was no 
palpable pain.  There was no edema or evidence of 
Raynaud's phenomenon.  The examiner had reviewed the file 
and noted the relevant findings upon which the diagnosis 
of distal arterial occlusive disease of the small vessels 
was based, particularly the findings reported in April 
1999 from a private vascular surgeon.  The examiner 
reported a diagnosis of cold weather exposure.  The 
examiner commented that the veteran continued to have 
symptoms of burning discomfort along the soles of his feet 
which was more likely than not related to cold weather 
exposure.  The examiner expressed the same opinion in an 
addendum to his report dated in April 2001.

The veteran has been granted service connection for cold 
injury residuals of his left and right feet and has been 
awarded the highest schedular rating assignable under the 
applicable diagnostic code.  The Board has reviewed the 
entire record and cannot find evidence that the veteran 
has current disability from distal arterial occlusive 
disease that affects any part of his body other than his 
feet.  To the extent that such a vascular disorder is 
manifested in his feet as a result of cold injury, it is 
already encompassed in the service-connected cold injury 
residuals of both feet.

The Board finds that the veteran does not have distal 
arterial occlusive disease affecting any other part of his 
body than his feet.  Therefore, the Board concludes that 
the veteran is not entitlement to service connection for 
distal arterial occlusive disease from cold injury to any 
part of his body other than his feet.

II.  Applicability of and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA has the duty to 
notify a claimant of the evidence necessary to support the 
claim, to assist in the development of claim, and to 
notify a claimant of VA's inability to obtain certain 
evidence.  These duties are discussed in detail below.

VA has a duty to notify the appellant and his 
representative, if any, of information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002).  In this case the veteran 
has been so notified by the September 2001 rating decision 
and Supplemental Statement of the Case.  The veteran's 
written statements indicate that he clearly understands 
that he should present medical evidence showing a nexus 
between current disability and cold exposure during his 
active military service.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in 
the development of claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained 
all relevant records identified by the veteran or 
otherwise evident from the claims folder.  In the 
September 2001 rating decision and Supplemental Statement 
of the Case, the RO specifically advised the appellant 
that he could obtain private medical records and submit 
them to VA, or identify such records and request VA to 
obtain them.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has had several opportunities to 
identify sources of evidence, including the claim he 
filed, his Notice of Disagreement, his substantive appeal, 
and the statements filed on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  The veteran has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.356(a) (2002).  The 
veteran has been afforded several VA examinations.  

In this case, VA has satisfied its duty to notify the 
veteran of evidence necessary to substantiate the claim 
and to assist the veteran in obtaining records and 
providing medical examinations.  The revised regulation 
concerning VA's duty to notify claimants of inability to 
obtain records under the VCAA, 38 C.F.R. § 3.159(e) 
(2002), are applicable to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 
(Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified 
in the claims file.  Therefore, VA has no duty to notify 
the veteran of inability to obtain evidence.


ORDER

Entitlement to osteoarthritis, osteoporosis, and 
inflammatory arthritis, claimed as residuals of cold 
exposure, is denied.

Entitlement to skin cancer and other skin disorders, 
claimed as residuals of cold exposure, is denied.

Entitlement to service connection for distal arterial 
occlusive disease affecting a body part other than the 
feet is denied.


REMAND

In an April 2002 rating decision, the RO denied the 
veteran's claim of entitlement to TDIU.  In correspondence 
sent directly to the Board in October 2002, the veteran 
indicated his disagreement with the RO's denial of 
entitlement to TDIU.  Pursuant to 38 C.F.R. § 20.300, the 
veteran's Notice of Disagreement must be submitted to the 
VA office from which the claimant received notice of the 
determination being appealed unless notice has been 
received that the applicable records have been transferred 
to another VA office.  In the latter case, the Notice of 
Disagreement is properly filed in the VA office which 
assumed jurisdiction over the applicable records.

At the time the veteran filed his Notice of Disagreement 
with the denial of entitlement to TDIU, his file had been 
transferred to the Board.  Therefore, the veteran has 
properly filed a Notice of Disagreement with the denial of 
entitlement to TDIU.  The RO must provide him with a 
Statement of the Case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

To ensure full compliance with due process requirements, 
the case is REMANDED to the regional office (RO) for the 
following action:

The RO should provide the veteran and 
his representative, if any, a SOC that 
conforms with the requirements of 
38 U.S.C.A. § 7105(d)(1) (West 1991), 
in particular, one that provides the 
veteran the law and regulations 
pertaining to its denial of TDIU; a 
discussion of the law and regulations 
pertaining to the need for new and 
material evidence to reopen a finally 
disallowed claim; a discussion of how 
such laws and regulations affect the 
RO's decision; and a summary of the 
reasons for such decision.  The veteran 
and his representative must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

